The offense is burglary; the punishment, confinement in the penitentiary for two years.
On the 21st of September, 1933, Allen Chapman's barn was burglarized and a quantity of "Kasch" cotton taken therefrom. *Page 54 
The day after the burglary the cotton was found in appellant's cotton house and identified by Chapman. Appellant's cotton house was locked. In opening the house for the searching parties, appellant stated that he had the only key to said house. The proof on the part of the State showed that tracks led from a point near the burglarized house in the direction of appellant's cotton house. Appellant's testimony raised the issue of an alibi; and, further, gave support to the theory that two other men had committed the burglary without appellant's participation therein and placed the cotton in appellant's house.
The conflicting theories arising from the testimony were for settlement by the jury. We are constrained to hold the evidence sufficient.
The term of court at which appellant was convicted adjourned January 13, 1934. No extension of the time for filing bills of exception appears in the record. Hence appellant was entitled to thirty days after the day of adjournment in which to file his bills of exception. Article 760, C. C. P.; Walkup v. State,25 S.W.2d 864. The bills were filed March 5, 1934, which was more than thirty days after the date of adjournment, and too late to be considered. Walkup v. State, supra.
No error appearing, and the evidence being sufficient to support the conviction, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.